United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grosse Ile, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-104
Issued: May 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2007 appellant filed a timely appeal from March 26 and September 11,
2007 decisions of the Office of Workers’ Compensation Programs denying her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a lumbar condition in the
performance of duty.
FACTUAL HISTORY
On January 22, 2007 appellant, then a 51-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained lumbar pain radiating into her left leg and
left arm pain in the performance of duty on or before February 25, 2005. She attributed her
condition to casing mail, pulling heavy equipment, prolonged sitting, entering and exiting her
mail vehicle, twisting, turning, bending and reaching. Appellant noted first seeking medical care

in March 2005 and that she was scheduled for spine surgery on February 27, 2007. Appellant
had intermittent work absences while on light duty in 2006. Timekeeping forms show that she
checked a box indicating that December 2006 absences were not work related. Appellant
stopped work on January 24, 2007.
In a January 30, 2007 letter, an employing establishment official noted that, in
February 2005, appellant changed crafts from clerk to city carrier, a more physically demanding
job. It was at this time that she first sought medical attention for back problems. The employing
establishment submitted January 2007 statements from Pamela Collins, postmaster, and Linda
Butler and Linda Gersky, supervisors, asserting that appellant’s symptoms were due to “female
problems.” They alleged that appellant stated she would file a fraudulent compensation claim if
a request for advanced sick leave for back surgery was denied.1
In a February 13, 2007 letter, the Office advised appellant that supervisory statements
and timekeeping forms indicated that the claimed back condition was not work related. The
Office requested that appellant explain why she believed her back condition was related to work
factors. Also, appellant was directed to submit rationalized reports from her attending physician
explaining how and why the identified work factors would cause or aggravate the claimed
condition.
In a February 24, 2007 letter, appellant asserted that her supervisors misinterpreted her
remarks. She alleged that supervisors refused her leave requests to avoid work shortfalls that
would make them look bad. Appellant submitted medical evidence.
Dr. Shlomo S. Mandel, an attending Board-certified internist specializing in occupational
medicine, submitted reports regarding appellant’s degenerative disc disease from April 2006 to
January 24, 2007. He did not address causal relationship.
In a February 7, 2007 form report, Dr. Thomas Pinson, an attending osteopathic
physician specializing in family practice, provided a history of injury as “repetitive injury
February 2004 progressive.”2 He diagnosed degenerative joint disease of the lumbosacral spine,
with surgery scheduled for March 2007. Dr. Pinson checked a box “yes” indicating his support
for causal relationship.
In a February 8, 2007 form report, Dr. Stephen Bartol, an attending Board-certified
orthopedic surgeon, noted a two-year history of lumbar pain radiating into the left leg. He
diagnosed multilevel degenerative disc disease and disc bulging at L4-5 and L5-S1 with
compression of the L4 and L5 nerve roots. Appellant underwent a left L4-5 and L5-S1
decompression, laminectomy and foraminotomy on March 2, 2007.
By decision dated March 26, 2007, the Office denied appellant’s claim on the grounds
that causal relationship was not established. The Office accepted that the identified work factors
1

The employing establishment approved appellant’s Family and Medical Leave Act (FMLA) request on
February 23, 2007.
2

A June 9, 2005 lumbar magnetic resonance imaging (MRI) scan showed degenerative changes with central and
neuroforaminal compromise at L1-2, L4-5 and L5-S1.

2

occurred at the time, place and in the manner alleged. The Office found that appellant submitted
insufficient rationalized medical evidence supporting a causal relationship between the accepted
work factors and the claimed lumbar condition.
In a letter postmarked April 19, 2007, appellant requested an oral hearing, held
August 8, 2007. At the hearing, she asserted that she fell at work on September 12, 2006 but did
not file a claim as she was not injured. Appellant reiterated that she never told her supervisors
that she would file a fraudulent claim. She alleged that Ms. Butler, Ms. Collins and Ms. Gersky
were removed or reassigned due to managerial misconduct.
After the hearing, appellant’s supervisors submitted letters contending that appellant filed
a fraudulent claim and that they were not removed for cause. Appellant submitted statements
denying she filed a false claim and asserting that the supervisors were transferred due to
misconduct.
By decision dated and finalized September 11, 2007, the Office affirmed the March 26,
2007 decision, finding that appellant did not establish that she sustained a back condition in the
performance of duty on the grounds that causal relationship was not established. The Office
hearing representative noted the supervisory statements attributing appellant’s symptoms to
“female problems” and alleging that her December 2006 absences were not occupationally
related. The hearing representative found that, despite these protestations, the medical evidence
clearly established that appellant had a lumbar condition. However, appellant submitted
insufficient medical evidence to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

3

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant alleged that she developed a back condition due to casing mail and delivering
mail on or before February 25, 2005. The Office accepted that appellant performed such duties,
but denied her claim on the grounds that the medical evidence was not sufficient to establish that
these work factors caused or aggravated the claimed condition.
In support of her claim, appellant submitted reports from three attending physicians.
Dr. Mandel, a Board-certified internist, diagnosed degenerative disc disease in reports from
April 2006 to January 2007. Dr. Bartol, a Board-certified orthopedic surgeon, in a February 8,
2007 form report diagnosed multilevel degenerative disc disease necessitating surgery.
However, neither physician addressed appellant’s work factors or discussed causal relationship.
Their opinions are insufficient to meet appellant’s burden of proof.7
Appellant also submitted a February 7, 2007 form report from Dr. Pinson, an osteopathic
physician specializing in family practice, who diagnosed progressive lumbosacral degenerative
joint disease, characterizing the condition as a “repetitive injury” with an onset in February 2004.
Dr. Pinson did not identify any work factors as the repetitive tasks that caused or contributed to
appellant’s back condition. Also, he stated that appellant’s condition began in February 2004
whereas she asserted it began in February 2005. This inaccuracy diminishes the probative value
of Dr. Pinson’s opinion.8 Dr. Pinson also checked a box “yes” indicating his support for causal
relationship. However, it is well established that the checking of a box yes in a form report,
without additional explanation or rationale, is not sufficient to establish causal relationship.9
Dr. Pinson’s opinion is thus insufficient to establish causal relationship.
The Board notes that appellant was advised by a February 13, 2007 letter of the
importance of submitting a rationalized report from her physician explaining how and why work
factors would cause the claimed condition. However, appellant did not submit such evidence.

6

Solomon Polen, 51 ECAB 341 (2000).

7

See Jimmie H. Duckett, 52 ECAB 332 (2001); Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

James R. Taylor, 56 ECAB 537 (2005).

9

Sedi L. Graham, 57 ECAB ___ (Docket No. 06-135, issued March 15, 2006).

4

Appellant has not established that she sustained a back condition in the performance of
duty, as she submitted insufficient rationalized medical evidence to establish the asserted causal
relationship.
CONCLUSION
The Board finds that appellant has not established that she sustained a lumbar condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated and finalized September 11 and March 26, 2007 are affirmed.
Issued: May 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

